                     Case 1:19-mc-00251-SES Document 1 Filed 04/16/19 Page 1 of 1
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                        Middle Di strict of Pennsy lvania

               In the Matter of the Search of
                                                                          )
           (Briefly describe the property to be searched                  )
            or identify the person by name and address)
                                                                          )        Case No. \   ~ 1q- mC-251
 three LG Cellular Telephones, two TracFone Wireless                      )
  Cellular Telephones, and a Swann DVR Surveillance                       )
                        System                                            )

                                             APPLICATION FOR A SEARCH WARRANT
        I , a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the fo llowing person or property (identify the person or describe the
property to be searched and give its location):

 Attachment A

located in the               Middle               Di strict of
                                                                 - - - -Pennsylvania
                                                                         - ~ - - - - - - , there is now concealed (identify the
person or describe the property to be seized):
 Attachment B.


            The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person w ho is unlawfully restrained .

            The search is related to a v iolation of:
              Code Section                                                         Offense Description
          18 USC §922(9) , 924(c)                  Possession of firearm by felon & in furtherance of drug trafficking
          18USC§1591                               Sex Trafficking
          21 USC §841(a)                           Distribution of controlled substances
            The application is based on these facts:

          (See Attached affidavit.)

            0 Continued on the attached sheet.
            0 D elayed notice of _ _ days (give exact end ing date if more than 30 days: _ _ _ _ _ ) is requested
                under 18 U.S.C. § 3103a, the basis of w hich is set forth on the attached sheet.



                                                                          -   ~ .---- -------
                                                                              ~ ~ ' ! hdNll~A                            dl'P
Sworn to before me and signed in my presence.


D ate :
                                                                                                  Judge 's signature

C ity and state:      ~. J                                                CJi;ef 1/.~.ffl~      Printed
                                                                                                                       ~~ ~
                                                                                                                            :s
                                                                                                          r1w ~l~ a , . - , ,    ~
